DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Remarks
Claims 1, 4-20 remain pending. Claims 8-15 are withdrawn.
Claims 2-3 are cancelled.

Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 05/16/2022, with respect to the rejections of claims 1, 4-7, 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2016145059 granted to Moore-Ede et al. (previously presented) in view of US Pat Pub No. 20150062892 granted to Krames et al. (previously presented) in further view of US Pat Pub No. 2015186594 A1 granted to Zhang et al.. See details below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016145059 granted to Moore-Ede et al. (hereinafter “Moore”) in view of US Pat Pub No. 20150062892 granted to Krames et al. (hereinafter “Krames”) in further view of US Pat Pub No. US2015186594A1 granted to Zhang et al. (hereinafter “Zhang”).
Regarding claim 1, Moore discloses a circadian effect light fixture (para 0009, “a system for operating one or more light sources providing illumination to an individual”, para 0027 “the one or more light sources provides light with a spectral power distribution having circadian-significant attenuation”) , comprising: a controller (para 0156 “control system”, 0311) configured to receive a modifying factor based on a circadian impact profile for a first space(para 0213 “control commands may include signals configured for toggling the operational state of a light…to modify characteristics of the light output” para 0263) that specifies circadian impact values that vary over time (para 0255 “Control logic and circuitry is used to modify the operation and/or transform various operating characteristics based on tracked circadian states (e.g., as provided in user profiles stored on a database).”, para 0263), wherein the modifying factor varies over a range of time (para 0255 “Control logic and circuitry is used to modify the operation and/or transform various operating characteristics based on tracked circadian states (e.g., as provided in user profiles stored on a database).”, para 0339) and comprises indications of an intensity value, a correlated color temperature value, and a color value for different points within the range of time (para 0255 and 0263); a first lighting element controlled by the controller to produce a first light output having a first intensity (para 0020, blue light with wavelengths), a first correlated color temperature, and a first color value, (para 0197, para 0255 “more than one light source…The light sources may have different dispersion properties, CCT, spectral distribution, CRI, and may have different controllable features”) and a second lighting element controlled by the controller to produce a second light output having a second intensity (para 0020, green light with wavelengths), a second correlated color temperature, and a second color value, (para 0198, para 0255 “more than one light source…The light sources may have different dispersion properties, CCT, spectral distribution, CRI, and may have different controllable features”) wherein a combined light output of the first lighting element and the second lighting element tracks the circadian impact profile over the range of time (para 0255 “Control logic and circuitry is used to modify the operation and/or transform various operating characteristics based on tracked circadian states (e.g., as provided in user profiles stored on a database).”), and wherein the first correlated color temperature and the first color value of the first lighting element are static while the first lighting element produces light output (para 0275); wherein one or more of the second intensity of the second lighting element, the second correlated color temperature of the second lighting element, the second color value of the second lighting element, and the first intensity of the first lighting element are adjusted over the range of time based on the modifying factor (para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, para 0306), wherein the modifying factor is based on the circadian impact profile and the static light output of the first lighting element (para 0377 discusses using one or more sensors for detecting CCT, light intensity, CRI, etc., which provides information to one or more control systems … for one or more light sources).  Therefore, the modifying factor is considered to be based on the schedule profile in addition to having a feedback sensor to modify the combined light from the light sources in order to provide the predictable result of controlling the light based on the profile of the subject; and wherein when the user input from the user input device is no longer received the controller is further configured to cause the first lighting element or the second lighting element to produce light output according to the modifying factor at a time of the circadian impact profile that is aligned with a current time (para 0010 “the electronic information is set by default to be time of day information where information is not received from the one or more data sources”).
Although Moore discloses modifying the circadian profile of a first space, Moore fails to explicitly disclose the modifying factor being based on a circadian impact profile for a first space. 
Krames teaches a similar human circadian system stimulation (para 0008). Krames teaches modifying the lighting condition of a room automatically in response to trigger evenings which includes presence of the end user in a room for a given amount of time (para 0184) wherein the responses can be used to match to the spectrum to the condition of the user…and wherein the response can be determined by the user’s behavior in combination with other measurable conditions or cues such as time of the day, amount of outdoor light, etc. (para 0184). This provides for realizing the positive benefits and the avoiding deleterious ones by stimulating a circadian light cycle in a way similar to that which occurs in nature (sunlight action over the course of the day) (para 0008). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Moore with the teachings of Krames to provide the predictable result of modifying the circadian conditions of a first space based on an individual’s behavior in combination with other conditions such as time of day, amount of outdoor light,…to provide the predictable result of realizing the positive benefits and the avoiding deleterious ones by stimulating a circadian light cycle in a way similar to that which occurs in nature (sunlight action over the course of the day. 
Moore as modified by Krames renders the limitations above obvious but fails to disclose wherein the controller is further configured to receive user input from a user input device and wherein the controller is configured to cause the first lighting element or the second lighting element to produce light output according to a combination of the user input and the modifying factor.
Zhang teaches a similar device to provide method, system and computer program for estimating a circadian phase of a subject used in automatically constructing a light-based circadian rhythm model for the subject. Zhang teaches that it is known to provide one or more input device to facilitate input to and interaction with data processing system (abstract, para 0061). The input device(s) facilitates inputting one or more circadian pacemaker goals for a subject for use in circadian rhythm regulation (para 0061). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Moore as modified by Krames with the teachings of Zhang to incorporate an input device to provide the predictable result of allowing inputting one or more circadian pacemaker goals for a subject for use in circadian rhythm regulation. 


Regarding claim 4, Moore as modified by Krames and Zhang (hereinafter “modified Moore”) renders the circadian effect light fixture of claim 1 obvious as recited hereinabove, Moore teaches comprising: a first background circadian system configured to generate the modifying factor received by the controller (paras 0041-0042, 0381, discussing one or more sensors for detecting various characteristics of light and provide the information to one or more control systems and/or one or more light sources).  

Regarding claim 5, modified Moore renders the circadian effect light fixture of claim 1 obvious as recited hereinabove, Moore teaches wherein the second lighting element is configured to provide a circadian accent to the combined light output based on the modifying factor to track the circadian impact profile over the range of time (see claim 1, para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, para 0306).  

Regarding claim 6, modified Moore renders the circadian effect light fixture of claim 5 obvious as recited hereinabove, Moore teaches wherein the circadian accent comprises a change in the second correlated color temperature, a change in the second color value, or both (para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, para 0306).
  
Regarding claim 7, modified Moore renders the circadian effect light fixture of claim 1 obvious as recited hereinabove, Moore teaches wherein the first lighting element and the second lighting element each comprises light-emitting diode emitters (para 0012, 0176, 0229 “LED lighting source”), incandescent emitters, fluorescent emitters, organic light-emitting diode (OLED) emitters, color filtered emitters, laser diode emitters, quantum dot emitters, or any combination thereof (para 0012).  

Regarding claim 16, Moore discloses a lighting system , comprising: at least one lighting fixture comprising (para 0009, “a system for operating one or more light sources providing illumination to an individual”, para 0027 “the one or more light sources provides light with a spectral power distribution having circadian-significant attenuation”): at least one first lighting element configured to produce a first light output to a location (para 0197, para 0255 “more than one light source”; i.e., blue light); and a first controller configured to control the first light output of the at least one first lighting element  (para 0156 “control system”, 0311), wherein the first light output comprises a static circadian impact level when the first light output is at a selected intensity (para 0275); and at least one circadian effect light fixture comprising: at least one second lighting element configured to produce a second light output to the location (para 0197, para 0255 “more than one light source”, i.e., green light); and a second controller configured to control the second light output of the at least one second lighting element (para 0255 “Control logic and circuitry is used to modify the operation and/or transform various operating characteristics based on tracked circadian states (e.g., as provided in user profiles stored on a database).”) by adjusting a circadian impact level of the second light output based on a modification factor (para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, para 0306), wherein the first light output and the second light output provide a combined adjustable circadian impact level to the location based on [[a ]]the modification factor associated with a circadian impact profile received by the lighting system, wherein the circadian impact profile specifies a circadian impact level of the location over a plurality of time periods (para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, para 0306), and wherein the modification factor varies over a range of time and comprises indications of circadian impact values for different points within the range of time (para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, para 0306), and the modification factor is based on the circadian impact profile and the static circadian impact level of the first light output at the selected intensity (para 0377 discusses using one or more sensors for detecting CCT, light intensity, CRI, etc., which provides information to one or more control systems … for one or more light sources).  Therefore, the modifying factor is considered to be based on the schedule profile in addition to having a feedback sensor to modify the combined light from the light sources in order to provide the predictable result of controlling the light based on the profile of the subject;  wherein when the user input from the user input device is no longer received the second controller is further configured to cause the second lighting element to produce light output according to the modifying factor at a time of the circadian impact profile that is aligned with a current time (para 0010 “the electronic information is set by default to be time of day information where information is not received from the one or more data sources”).
Although Moore discloses modifying the circadian profile of a first space, Moore fails to explicitly disclose the modifying factor being based on a circadian impact profile for a first space. 
Krames teaches a similar human circadian system stimulation (para 0008). Krames teaches modifying the lighting condition of a room automatically in response to trigger evenings which includes presence of the end user in a room for a given amount of time (para 0184) wherein the responses can be used to match to the spectrum to the condition of the user…and wherein the response can be determined by the user’s behavior in combination with other measurable conditions or cues such as time of the day, amount of outdoor light, etc. (para 0184). This provides for realizing the positive benefits and the avoiding deleterious ones by stimulating a circadian light cycle in a way similar to that which occurs in nature (sunlight action over the course of the day) (para 0008). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Moore with the teachings of Krames to provide the predictable result of modifying the circadian conditions of a first space based on an individual’s behavior in combination with other conditions such as time of day, amount of outdoor light,…to provide the predictable result of realizing the positive benefits and the avoiding deleterious ones by stimulating a circadian light cycle in a way similar to that which occurs in nature (sunlight action over the course of the day. 
Moore as modified by Krames renders the limitations above obvious but fails to disclose  wherein the second controller is further configured to receive user input from a user input device and wherein the second controller is configured to cause the second lighting element to produce light output according to a combination of the user input and the modifying factor.
Zhang teaches a similar device to provide method, system and computer program for estimating a circadian phase of a subject used in automatically constructing a light-based circadian rhythm model for the subject. Zhang teaches that it is known to provide one or more input device to facilitate input to and interaction with data processing system (abstract, para 0061). The input device(s) facilitates inputting one or more circadian pacemaker goals for a subject for use in circadian rhythm regulation (para 0061). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Moore as modified by Krames with the teachings of Zhang to incorporate an input device to provide the predictable result of allowing inputting one or more circadian pacemaker goals for a subject for use in circadian rhythm regulation. 


Regarding claim 17, modified Moore renders the lighting system of claim 16 obvious as recited hereinabove, Moore discloses wherein the at least one second lighting element fixture comprises a display of a computer device, a luminous fixture, or a television screen (para 0262, 0420), and a correlated color temperature of the at least one second lighting element changes over the plurality of time periods based on the modification factor to produce the adjustable circadian impact level (para 0420-0422 “the light control interface unit 1510 may be configured as a lighting command unit that controls how each of the one or more light sources operates”).  

Regarding claim 18, modified Moore renders the lighting system of claim 16 obvious as recited hereinabove, Moore discloses wherein the combined adjustable circadian impact is configured to track the circadian impact profile of an occupant of the location (para 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, para 0306, para 0422, fig. 1).  

Regarding claim 19, modified Moore renders the lighting system of claim 16 obvious as recited hereinabove, Moore discloses wherein the at least one second lighting element comprises a plurality of circadian effect lighting elements (fig. 1, para 0197, para 0255 “more than one light source”), wherein each of the plurality of circadian effect lighting elements is configured to produce light outputs at different adjustable circadian impact levels based on a plurality of modification factors associated with a plurality of circadian impact profiles (paras 0275 “In accordance with the schedule, the light may be controlled, for example, by modifying the spectral power distribution, the CCT, the CRI, the light intensity, the on-off state of the lights, the proportion of light provided by one or more light sources relative to other light sources in a lighting system”, 0306, 0422 as discussed in previous claims).  

Regarding claim 20, modified Moore renders the lighting system of claim 16 obvious as recited hereinabove, Moore discloses wherein the at least one second lighting element fixture is adjustable between a first position and a second position such that the second light output is directed in a first direction associated with the first position and a second direction associated with the second position (para 0256 “lights may be movable (e.g., along a track or a guide), rotatable (e.g., to change orientation), etc.”).   
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792